Allen, J.
By Pub. Sts. c. 154, § 25, in case of the absence of a justice of a police court, or at any time upon his request, a special justice may hold a session of the court, the fact being stated upon the record. The amended record in the present case shows that the court in all the different stages of the proceedings against the defendant was held by the special justice, in the absence and at the request of the justice. This was sufficient.
The defendant, however, moves to dismiss, and also in arrest of judgment, because these facts do not also appear in the complaint and warrant. The complaint was addressed “ To the Justice of the Police Court of Chelsea.” There is nowhere any requirement that it should be otherwise addressed, and this form *169was sufficient and proper, even though a special justice was sitting at the time when it was actually laid before him. The warrant properly bore test of the justice of the court, as required by St. 1888, c. 415, amending Pub. Sts. c. 154, § 30.
The motions were properly overruled. Commonwealth v. Fay, 151 Mass. 380. Commonwealth v. Connor, 155 Mass. 134.

Order denying motions affirmed.